Judgment of the Supreme Court, Bronx County (David Levy, J.), entered on September 30, 1988, which, following a jury trial, awarded damages to plaintiff in the amount of $670,352, plus interest, costs and disbursements, is unanimously modified on the law to the extent of vacating the award of $50,000 for loss of enjoyment of life, and otherwise affirmed, without costs and disbursements.
Defendants argue, in part, and plaintiff concedes that loss of enjoyment of life may not be considered as a category of damages separate from pain and suffering (Nussbaum v Gibstein, 73 NY2d 912; McDougald v Garber, 73 NY2d 246). Since the jury herein awarded plaintiff the sum of $250,000 for pain and suffering, he was not entitled to receive an additional $50,000 as separate damages for loss of enjoyment of life. We have reviewed defendants’ other contentions and find them to be without merit. Concur — Ross, J. P., Carro, Milonas, Wallach and Rubin, JJ.